Citation Nr: 0903274	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Montgomery, Alabama 
in December 2008 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD which he claims 
is a result of his service in Vietnam.  The veteran's service 
personnel records confirm that he served as a Fire Protection 
Specialist from October 19, 1969 to October 18, 1970 with the 
366th Civil Engineer Squadron (CES) stationed at Da Nang Air 
Base in the Republic of Vietnam.  

During testimony provided at his December 2008 hearing before 
the Board, the veteran provided additional detail regarding 
stressful events that occurred during his service in Vietnam 
which he believes to be the cause of his current 
psychological problems.  The additional detail should be 
sufficient to allow research by the United States Air Force, 
Joint Services Records Research Center (JSRRC), or any other 
appropriate agency in an attempt to verify the alleged 
stressful events.  VA must provide the necessary assistance 
in developing the veteran's claim.  

The veteran's December 2008 testimony also disclosed that he 
is currently in receipt of disability benefits from the 
Social Security Administration (SSA).  VA has a duty to 
acquire a copy of the decision that grants SSA disability 
benefits and the supporting medical documents on which that 
decision was based.  See generally Hayes v. Brown, 9 Vet. 
App. 67 (1996).  

The veteran states that the only treatment received for his 
psychological problems has been through VA facilities.  
However, the record does not contain any VA mental treatment 
history after December 2004.  Any recent VA medical treatment 
records should be obtained.  

Finally, the veteran has not been adequately notified of the 
process by which initial disability ratings and effective 
dates are established.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Corrective notice must be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned.  

2.  Contact the Joint Services Records 
Research Center (JSRRC) or any other 
appropriate agency for verification of 
the alleged stressful events described 
in service.  Specifically request unit 
histories and fire protection reports 
for the 366 CES at Da Nang, Vietnam 
from approximately January 1970 to 
March 1970.  If additional information 
is requested by the verifying 
organization in order to research 
occurrence of the claimed stressor, the 
veteran must be so notified.  All 
responses, including negative, must be 
documented in the claims file. 

3.  Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA disability 
benefits.  

4.  Obtain all outstanding VA medical 
treatment records pertaining to this 
veteran since January 2005.  

5.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If there are no records 
available from a particular source, the 
AMC/RO should so specifically find and 
the documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

6.  IF, and only if, credible evidence 
supporting the occurrence of a claimed 
in-service stressor is identified, 
schedule the veteran for a VA 
examination for PTSD.  The examiner is 
instructed that, unless combat with the 
enemy is otherwise established, only 
the verified stressors may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor during military 
service.  The examiner is asked to 
address the following:

A) Diagnose all current mental 
disorders.
B) If a diagnosis of PTSD is 
established, specify 
		(1) the symptomatology upon which 
the diagnosis is based, 
		(2) the sufficiency of a verified 
in-service stressor to support a 
diagnosis of PTSD, and 
		(3) whether it is at least as 
likely as not that there is a causal 
nexus between the veteran's current 
symptomatology and the specific 
verified in-service stressor(s).  

7.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination, if requested, is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2008) failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




